Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-29 are pending. Claims 12-29 are withdrawn. Claims 1-11 are under examination.
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 2/16/21 has been considered.  An initialed copy is enclosed.

Election/Restrictions
Applicant’s election of  Group I claims 1-11 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 12-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2022.



\
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Vilcheze et al. mBIO, vol. 9, issue 3, pp 1-12; 9:E00938-19 (12 pages) May 29 2018 cited in IDS in view of Anderson et al. US2018/0155711 6/7/2018 cited in IDS.
Claim 1:Vilcheze et al disclose an auxotrophic M. tuberculosis H37Rv strain comprising a mycobacterial genome in which (i) a gene encoding an enzyme essential in arginine biosynthesis pathway i.e. argB or a gene encoding an essential enzyme in a methionine synthesis pathway metA has been deleted. See under materials and methods: Bacterial strains and agents and construction and unmarking of mc27901 and mc27902 and table 1.
Vilcheze et al does not disclose a deletion in both the argB and metA genes.
	Anderson et al disclose that biotechnology depends heavily on the creation of genetically engineered organisms for basic research as well as industrial scale production of  materials and that the inherent strengths of biology, limitless design complexity, and  self-replication also draw scrutiny from people concerned that engineered organisms might escape and that these self-replicating re-engineered cells may produce undesirable consequences if they escape or are allowed to overwhelm their 
natural ecosystems. Anderson et al disclose that biocontainment is a set of strategies that are used to contain pathogenic and genetically modified organisms to the laboratory that includes  both physical barriers and genetic modifications to the organism to ensure that 
the engineered organisms remain under complete control.  Anderson et al disclose that biocontainment is  needed to prevent unintended proliferation of genetically modified organisms in  a wide variety of medical, agricultural, research and synthetic biology 
operations and that genetic biocontainment strategies are typically centered on the 
formation of auxotrophic mutations or inducible lethality. Anderson et al disclose that current genetic containment approaches lack redundancy and the frequency of escape mutants from single mutations make the genetic barriers placed on the organism to prevent it from entering the environment insufficient. Anderson et al disclose a strategy 
	It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have deleted both argB and metA in the genome of  said Mycobacterium of Vilcheze et al, resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Anderson et al disclose that genetic biocontainment strategies are typically centered on the  formation of auxotrophic mutations or inducible lethality  and that to prevent the frequency of escape mutants from single mutations, more mutation of more than one essential gene is important.
	With respect to claim 4, Vilcheze et al disclose that the M. bovis BCG is less safe than a pantothenate-leucine auxotrophic M. tuberculosis strain (see under introduction) and since Vilcheze et al disclose that the metA and argB deletion mutants of M. tuberculosis  are unable to survive amino acid auxotrophy (see under importance), it would have been prima facie obvious to also delete all these genes in the BCG strain as a biocontainment strategy as taught by Anderson et al who disclose that auxotrophic mycobacterium comprising more than one mutation in essential genes acts as a biocontainment strategy.
With respect to claims 10-11, Vilcheze et al tests the growth of the ArgB or MetA mutants in  fully supplemented medium or medium lacking  arginine and methionine. See under “testing of the BSL2 MDR strains in vitro” and figure 5.
It would have been prima facie obvious as of the effective filing date to have further tested the resulting ArgB and MetA Mycobacterium in media that does not comprise arginine or methionine or in media that comprises an amount of arginine and amount of methionine, resulting in the instant invention with a reasonable expectation of success. The motivation to do so will be to test that mutations in ArgB and MetA resulted in biocontainment in the presence or absence of methionine and arginine.
With respect to claims 8-9, Vilcheze et al disclose buffering of the strains in PBS when assessing the phenotype of the ArgB or MetA mutants in mice.
.

Claims 1-4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gordhan et al. Infection and Immunity, June 2002, vol. 70 No. 6  p. 3080-3084  in view of Anderson et al. US2018/0155711 6/7/2018 cited in IDS and Berney et al. PNAS. Vol. 112 no. 32 10008-10013.
Gordhan et al disclose the laboratory characterization of attenuated strains of M. tuberculosis which are growth impaired in vivo and unable to reactivate but which retain the ability to prime the immune system. Gordhan et al disclose that auxotrophic mutants of M. tuberculosis and M. bovis BCG display phenotypes for attenuation of growth in vivo ranging from profound to marginal. See page 3080. Gordhan et al disclose the construction of an L-arginine auxotroph of M. tuberculosis H37Rv by deleting argF which is an enzyme of the arginine synthesis pathway. See page 3081. Gordhan et al disclose the growth of the argF deletion mutant with or without L-arginine supplementation. See fig. 2.
Gordhan et al does not disclose that the argF deletion mutant also comprises a deletion or partial deletion of a gene encoding an enzyme essential in the methionine synthesis pathway
	Anderson et al disclose that biotechnology depends heavily on the creation of genetically engineered organisms for basic research as well as industrial scale production of  materials and that the inherent strengths of biology, limitless design complexity, and  self-replication also draw scrutiny from people concerned that engineered organisms might escape and that these self-replicating re-engineered cells may produce undesirable consequences if they escape or are allowed to overwhelm their 

the engineered organisms remain under complete control.  Anderson et al disclose that biocontainment is  needed to prevent unintended proliferation of genetically modified organisms in  a wide variety of medical, agricultural, research and synthetic biology 
operations and that genetic biocontainment strategies are typically centered on the 
formation of auxotrophic mutations or inducible lethality. Anderson et al disclose that current genetic containment approaches lack redundancy and the frequency of escape mutants from single mutations make the genetic barriers placed on the organism to prevent it from entering the environment insufficient. Anderson et al disclose a strategy for biocontainment which comprises  mutation of  more than one essential gene. See figure 1 and  paragraph 12 of Anderson et al. 
	Berney et al disclose that Mycobacterium tuberculosis is arguably the deadliest bacterial pathogen in the world and is prototrophic for all essential cofactors and amino acids, suggesting that it either dwells in host compartments where such metabolites are unavailable or actively chooses this autarkic lifestyle to retain metabolic flexibility and remain invisible to the host. See Berney page 10008. Berney et al disclose that deletion of the gene encoding homoserine transacetylase (metA) inactivates methionine and S-adenosylmethionine (SAM) biosynthesis in M. tuberculosis and renders this pathogen exquisitely sensitive to killing in immunocompetent or immunocompromised mice, leading to rapid clearance from host tissues and renders the mutant unable to proliferate in primary human macrophages  and in vitro starvation leads to extraordinarily rapid killing. See abstract on page 10008. Berney et al disclose that their work uncovers a vulnerability of M. tuberculosis-the incapacity to scavenge intermediates of SAM and methionine biosynthesis from the host. See abstract. Berney et al disclose the survival of the  M. tuberculosis H37Rv metA deletion mutant in the presence and absence of methionine. See Figure 1-3 and page 10012 under “mycobacterial strains and growth conditions” and “gene knock out and complementation.

	It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have deleted both argF and metA in the genome of  said Mycobacterium tuberculosis H37Rv strain of Gordhan et al, resulting in the instant invention with a reasonable expectation of success. The motivation to do so is to create such a laboratory mutant as a biocontainment strategy of said deadly bacterial pathogen  and Anderson et al disclose that genetic biocontainment strategies are typically centered on the  formation of auxotrophic mutations or inducible lethality  and that to prevent the frequency of escape mutants from single mutations, more mutation of more than one essential gene is important and Berney et al disclose that deletion of MetA renders the Mycobacterium vulnerable in that it is incapable of scavenging intermediates of SAM and methionine biosynthesis from the host renders this pathogen exquisitely sensitive to killing in immunocompetent or immunocompromised mice, leading to rapid clearance from host tissues and renders the mutant unable to proliferate in primary human macrophages  and in vitro starvation leads to extraordinarily rapid killing.

	With respect to claim 4, it would also have been prima facie obvious to create a M. bovis BCG  argF and metA deletion mutant laboratory strain for the same reason and motivation as set forth above for creating the M. tuberculosis argF and metA deletion mutant especially since Gordhan et al disclose that in BCG, more than one permease is responsible for the uptake of exogenous arginine (see page 3081 column 2 first paragraph).
With respect to claims 10-11, Gordhan et al tests the growth of the ArgF mutant with or without arginine and Berney et al tests the growth of the MetA mutants in  fully supplemented medium or medium lacking  methionine. Thus, testing the success of the  ArgF and MetA mutant in a composition comprising absence of either arginine or methionine or both and in the presence of both arginine and methionine would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date.
.


Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gordhan et al. Infection and Immunity, June 2002, vol. 70 No. 6  p. 3080-3084  in view of Anderson et al. US2018/0155711 6/7/2018 cited in IDS and Berney et al. PNAS. Vol. 112 no. 32 10008-10013 as applied to claims 1-4 and 6-ll above, further in view of Shin and Lee (herein after Shin et al). Microbial Cell Factories 2014, 13:166, pages 1-11.
The combination of Gordhan et al and Anderson et al and Berney et al does not disclose that the gene encoding argB enzyme is fully or partially deleted.
Shin et al disclose L-arginine biosynthesis pathway in prokaryotes is comprised  of 8 enzymatic steps and is mediated by the enzymes ArgA-ArgH. See page 2-3 under “L-arginine biosynthetic pathway and its regulation.
It would have been prima facie obvious to have deleted other members of the arginine pathway including ArgB with or in alternative to the ArgF deletion in the ArgF and MetA mutant of the combination of Gordhan and Anderson and Berney, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Shin et al disclose that there are 8 enzymes ArgA-ArgH involved in the L-arginine biosynthesis pathway and it would have been prima facie obvious to a person of ordinary skill in the art that any of the genes encoding the arginine biosynthesis pathway enzymes including argB  or a combination of any of said 8 enzymes, for example, ArgB and ArgF could have been deleted, with a reasonable expectation of success to generate the L-arginine auxotroph in a biocontainment strategy involving more than one auxotrophic mutation.


Status of the Claims
	Claims 1-11 are rejected. Claims 12-29 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645